THEAYTORNEY               GENERAL
                         OFTEXAS



                         April 26, 1960

Dr. James A. Turman            Opinion No. w'W-828
Executive Director
Texas Youth Council            Re:   Does the Texas Youth
State Office Buil&ing                Council have authority,
Austin, Texas                        under existing law, to
                                     establish a new institu-
                                     tion or school when funds
                                     are available for that
                                     purpose, and related
Dear Dr. Turman:                     questions.
        You have requested the opinion of this office in
answer to certain questions with reference to the establish-
ment of a new school or institution. Your first question Is
as follows:
            "1* Does the Texas Youth Council
       have the authority under existing law
       (Article 5143d, Section 26 (a) and. (b)
       to establish a new Institution or school
       when funds are available for the purpose?"
        Sectlon 26, Article 5143d, Vernon's Civil Statutes,
provides:
             "When funds are available for the
        purpose, the Youth Council may:
             "(a) Establish and operate places
        for detention and dlagnosls of all de-
        linquent children committed'to it;
             "(b) Establish and operate addltlon-
        al treatment and training facilities, ln-
        cludlng forestry or parks- maintenance
        camps and boys' ranches, necessary to
        classify and segregate and handle juve-
        nile delinquents of different ages, habits
        and mental and physical condition accord-
        ing to their needs;"
Dr. James A,.Turman, page 2 (~~-828).


        We are of the opinion that this question is answered
in the affirmative. The Texas Youth Council, which was cre-
ated by the 55th Legislature in 1957, was granted the control
and administration of the State's correctional facilities for
delinquent children, At the time of Its creation, the Legis-
lature recognized the fact that the'correctional facilities
were crowded and totally Inadequate. Realizing the need for
new facilities, the Legislature provided this method of estab-
lishing new schools and institutions by the Youth Council when
funds are available,
       Your second question Is ashfollows:
             "~2
               . Does House Bill 4, Article II,
        Section 1, Line Item 13, Appropriations
        for the Texas Youth Council (Central Of-
        fice), provide funds for the Texas Youth
        Council to construct a new school for de-
        linquent boys, at Gatesvllle?"
        This question is likewise answered in the affirmative
for the General Appropriation Bill (House Bill 4, Acts, 56
Legislature, Third Called Session, 1959, Chapter 23, page :;71,
provides:
       "13. For construcing, equipping, fur-
       nishing, paying architect's feea, and
       perimeter fencing of a new school for
       delinquent boys to be loacted at Gates-
                                 .l,gg8,ooo."
       $&$a&     added)",* ' * '
       Your third question reads as follows:
            "3. If your answers to the above
       questions are in the affirmative, has the
       Legislature created a New State Institution
       separate and apart from the existing Gates-
       ville School for Boys?"
        The above quoted portion of the General Appropriation
Bill provides funds for a "new school for delinquent boys to
be located at Gatesville." The language used by the 56th Legis-
lature is very plain and explicit. They have appropriated
funds for a'hew school" and nowhere do they Indicate that this
new school shall be part of or even contiguous to the existing
State School for Boys at Gatesville. However, it should be
noted that it does not follow that the new school could not be
Dr. James A, Turman, page 3 @w-828).


contiguous to the existing State school. In view of this,
it is our opinion that the Legislature has provided funds
for the establishment of a New State Institution that is
separate and apart from the existing institution now lo-
cated at Gatesville.
        Your fourth question Is:
            “4. If your answers to the above
       questions are in the affirmative, will
       additional statutory authority be re-
       quired before the Council can request,
       and the Legislature appropriate, the
       necessary funds for the operation of the
       new school?"
        Section 44 of Article III of the Texas Constitution
provides that appropriations must be authorized by pre-existing
law. We are of the opinion that Section 26 of Article 5143d,
Vernon's Civil Statutes, constitutes pre-existing law upon
which appropriations may be made. Therefore, additional statu-
tory authority will not be required before the Council can re-
quest and the Legislature appropriate funds necessary for the
operation of the new school.


                           SUMMARY

            The Texas Youth Council has authori-
            ty under Section 26 of Article 5143d,
            Vernon's Civil Statutes, to establish
            new schools when funds are available
            for that purpose.
            House Bill 4, Article II, Section 1,
            provides funds for the construction of
            a new school for delinquent boys at
            Gafesville, and it will be separate
            and apart from the existing Gatesville
            State School for Boys.
Dr. James A. Turman, page 4 (~~-828).


            Additional statutory authority will
            not be required before the Legislature
            may appropriate operating expenses for
            the new school.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas



                                    James M. Farris

JMF:mfh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Martin DeStefano
John L. Estes
RobertT. Lewis
Donald R. Benard
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore